Citation Nr: 0931590	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-04 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health 
care system treatment without a copayment requirement for the 
year 2003.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision of the VA 
Health Eligibility Center (HEC) in Atlanta, Georgia that 
determined that the Veteran was responsible for co-payment 
charges associated with VA medical care he received beginning 
November 6, 2003. 


FINDINGS OF FACT

Information obtained from the Internal Revenue Service (IRS) 
reflects that the Veteran's gross household income for the 
year 2003 exceeded the 2003 VA National Means Test threshold 
for a Veteran with one dependent.


CONCLUSION OF LAW

The criteria for treatment in the VA health care system 
without a copayment requirement for the year 2003 have not 
been met.  38 U.S.C.A. §§ 1710, 1722, 5107 (West 2002); 38 
U.S.C.A. §§ 17.47, 3.271, 3.272 (2007).38 U.S.C.A. §§ 1710, 
1722(a), 5107 (West 2002 & Supp. 2008)); 38 U.S.C.A. §§ 
17.36, 17.47(d)(4) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In this case, the HEC notified the Veteran by August and 
September 2005 letters of the income discrepancy in the case, 
afforded him an opportunity to correct and verify the income 
the Veteran reported for the year 2003, and provided him with 
forms on which to verify income for that year.  

With regard to the duty to assist, the claims file contains 
the Veteran's pertinent financial documents.  Additionally, 
the claims file contains the Veteran's own statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the other available records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Analysis

VA shall furnish hospital care and medical services to any 
veteran who is unable to defray the expenses of necessary 
care as determined under 38 U.S.C.A. § 1722(a) (West 2002).  
38 U.S.C.A. § 1710(a)(2)(G) (West 2002).  For the purposes of 
38 U.S.C.A. § 1710(a)(2)(G) (West 2002), a veteran shall be 
considered to be unable to defray the expenses of necessary 
care if his attributable income is not greater than a 
specified income threshold. 38 U.S.C.A. § 1722(a)(3) (West 
2002). 

The income threshold is updated annually and published in the 
Federal Register. See 38 C.F.R. § 3.29 (2002) (2003) and 
(2008).  Additionally, 38 C.F.R. § 3.271(a) (2008) provides 
that payments of any kind from any source shall be counted as 
income during the 12-month annuitization period in which 
received unless specifically excluded under 38 C.F.R. § 3.272 
(2008).

As noted in communications to the Veteran, the 2003 income 
threshold for a veteran with one dependent was $30,197.00 (US 
dollars).  It was further noted that up to $634.00 (US 
dollars) would be deducted from the Veteran's non-reimbursed 
medical expenses.

Here, the Veteran provided information in a VA Form 10-10EZR 
which, initially, did not correspond to the financial figures 
reflected in the Veteran's federal income tax records, as 
will be discussed below.

In November 2004, the Veteran submitted a VA Form 10-10EZR 
reflecting that his income for the year 2003 was below the 
Means Test threshold criteria, making him eligible for cost-
free care.  That document indicated unearned income in the 
amount of $1,095.00 (US dollars) for himself, and unearned 
income in the amount of $448.00 for his spouse.  The Veteran 
reported total assets of $197.58.00 (US dollars) for himself, 
and of $214.75 for his spouse.  

However, a review of the evidence of record, to include 
information obtained through Income Verification Match, 
indicated that, in 2003, the Veteran's household income had 
exceeded the income threshold for eligibility for cost-free 
VA health care.

In August and September 2005 correspondence, VA notified the 
Veteran of the discrepancy in income as reported by him and 
as verified by the IRS.  He was requested to submit a revised 
VA Form 10-10EZR reflecting his accurate income for the year 
2003.  The Veteran declined to submit a revised VA Form 10-
10EZR, but submitted statements indicating that he believed 
he had accurately reported his income to VA, as the interest 
he earned, in addition to income from stocks and bonds, 
should not be included in calculating his income for VA 
copayment purposes.

The Veteran's argument that the income associated with his 
interest payments and stocks and bonds should not be 
considered in evaluating his entitlement to VA health care 
without a copayment obligation is unavailing.  Payments of 
any kind, from any source, shall be counted as income during 
the 12-month annualization period in which received, unless 
specifically excluded. 38 C.F.R. §§ 3.271, 3.272.  The 
interest payments and payments associated with stocks and 
bonds are not among the payments that are excluded by 
statute.  As such, the Veteran's family income for 2003, as 
verified through appropriate sources, was above the income 
threshold of $30,197.00 for eligibility for cost-free VA 
health care in 2003. Consequently, the Veteran's eligibility 
status was appropriately changed to "copayment required" by 
the HEC.  

For the reasons and bases set forth above, the Board finds 
that the law, and not the evidence, is dispositive.  In view 
of the foregoing, the appeal is denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

  
ORDER

Entitlement to  VA health care system treatment without a 
copayment requirement for the year 2003 is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


